Filed 5/16/19 by Clerk of Supreme Court
                         IN THE SUPREME COURT
                      STATE OF NORTH DAKOTA


                                   2019 ND 117


State of North Dakota,                                        Plaintiff and Appellee

       v.

Ronald David Johnson,                                      Defendant and Appellant


                                   No. 20180429


       Appeal from the District Court of Williams County, Northwest Judicial
District, the Honorable Benjamen J. Johnson, Judge.

       AFFIRMED.

       Per Curiam.

       Nathan K. Madden, Assistant State’s Attorney, Williston, ND, for plaintiff and
appellee; submitted on brief.

      Ronald D. Johnson, self-represented, Duluth, MN, defendant and appellant;
submitted on brief.
                                   State v. Johnson
                                    No. 20180429


       Per Curiam.
[¶1]   Ronald Johnson appealed from an order denying his motion to return a $5,000
bond. He argues on appeal that he was denied due process and the district court
abused its authority and discretion in forfeiting the bond without effectuating service
on him or providing him notice.
[¶2]   While the underlying criminal complaint was dismissed with prejudice in
February 2018, the district court had previously ordered the $5,000 bond forfeited in
orders filed with the clerk of court in April 2013 and April 2015. Johnson filed his
motion to return bond in October 2018. In its order denying his motion, the court
stated that the $5,000 cash bond “ha[d] already been forfeited due to [Johnson] failing
to appear.” To the extent the court further states, “the matter of returning the bond
was previously addressed with [the district court] on April 17, 2015, and such return
was denied,” we consider that to mean his present motion to return bond was untimely
because it was not filed within ninety days of the forfeiture order. See N.D.R.Crim.P.
46(f)(2)(B) (“Any motion for a bail forfeiture to be set aside must be filed with the
clerk of court within ninety days of the date of the order of forfeiture.”). Moreover,
Johnson failed to raise his issues to the district court in his motion to return bond. We
summarily affirm under N.D.R.App.P. 35.1(a)(2), (4), and (7); see State v. Kensmoe,
2001 ND 190, ¶ 17, 636 N.W.2d 183 (“[A] question not raised or considered in the
trial court cannot be raised for the first time on appeal. This general rule applies to
constitutional issues.” (internal citations and quotation marks omitted)).
[¶3]   Gerald W. VandeWalle, C.J.
       Jerod E. Tufte
       Daniel J. Crothers
       Lisa Fair McEvers
       Jon J. Jensen




                                           1